DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 05/16/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 - 17, 20 – 27 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Battcher  (US 20140245210).

Claim 1, Riland discloses a method comprising: determining an upcoming weather event, and one or more areas expected to be affected by the upcoming weather event based on outputs from a plurality of sensors monitoring features of weather events [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS]
determining that a likelihood of damage associated with the upcoming weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]; and
based on the likelihood of damage being greater than the first threshold, determining that severity information associated with the upcoming weather event within the one or more areas is greater than a second threshold [see at least p0030, p0074, 0112- URAMS can provide model output data that enables effective visualizations and scenario management, and can include visualizations of model outputs including damage predictions, crew predictions, ETR (estimated time to restoration) predictions and confidence levels of predictions, alerting of damage with thresholds, archive reporting of historical storms, weather and predictions, as well as scenario management between damage, crews and ETR numbers. In some embodiments, when the forecast or confidence metric changes more than a specified amount, an alert can be generated (e.g., if a particular damage prediction for a sub-area goes from a low probability to a high probability, or other threshold is reached, the color can change or flash to alert a user, and in some embodiments, mobile resource allocation plans can be updated based on the change, such as directing a crew in one area to move closer to the newly-high probability damage area). The URAMS can provide select, focused data, visualizing only the changes to the forecasts and predictions from a previous forecast and prediction, explicitly computing and visualizing the changes to weather forecasts, damage predictions, crew needs predictions, and/or ETR predictions and alerting/notifying the user over various user selected forecast timeframes. In some implementations, the URAMS can compute, for each time horizon that is forecast, the differences between the new forecast and the old forecast (e.g., actual number and percent change) and show that to the user (or show it if a specified threshold or error is reached)]. 

Riland does not specifically teach:
determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold 
performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; 
and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties.
	However, Battcher discloses a system and method relating to information gathering of event characteristics pertaining to weather related events and correlating these to available data from weather reporting systems; and an interactive map of the target geographic area may include one or more of a satellite image, an aerial image, a street view, topographic view. In some implementations the aerial image may be based on image data from one or more of a fixed wing aircraft, a rotating wing aircraft, an unmanned aerial vehicle ("UAV") such as a drone, and a balloon (e.g., a weather balloon). 
	For the recitation, determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold [see at least p0095 - p0100, p0127 – 0130, Figs 5, 6 and 9D - FIG. 5 illustrates a block diagram of an example communication and monitoring process environment. At step 500, a potential event is identified. At step 510, raw weather data is received. For instance, the central command module 120 may receive raw weather data from one or more weather data systems 130 or other independent sources that indicate an imminent or recent disaster. The data synthesis module 200 identifies a potential geographic area that may be affected by the disaster event;  Also, for example, a threshold may be determined and the number of field data points may be compared to the threshold to determine the confidence level. For example, if more than a thousand field data points are available, then the target geographic area may be associated with a high confidence level. As another example, the ratio of the number of field data points and the number of potentially affected objects may determine the confidence level. For example, a high ratio may be indicative of high confidence whereas a low ration may be indicative of low confidence. ; here the Examiner uses confidence levels for threshold values such that a first threshold may be low confidence, but a higher confidence (such as medium or medium high) could be a second threshold];
Further Battcher teaching performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below teaching starting with a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; 

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale






Therefore, it would have been obvious to modify Riland to include determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties, in order to enhance planning and resources which more specific information by the UAV and mapping details. 

Claim 2, Riland as modified discloses the method of claim 1, wherein determining the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events.
Riland discloses  a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; receiving historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126].


Claim 3, Riland discloses the method of claim 1, but does not specifically disclose wherein determining that the severity information associated with the upcoming weather event within the one or more areas is greater than the second threshold comprises identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event.
However, Battcher discloses in some implementations, the at least one target geographic area may be obtained from a weather data system. The weather data system may include one or more of a Doppler radar weather system, pulse-Doppler radar weather system, and a weather data provider vendor. In some implementations, the at least one target geographic area may be obtained from a social media platform; one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; Additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map [see at least p0008 – 0009,0066]; 
Also teaching identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event [see at least p0066, 0153 -  one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; As more data is received, from the field and optionally from independent weather data systems, the preliminary map is filled in with augmented details. A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0066, 0153]. 
Therefore, it would have been obvious to modify Riland to include  wherein determining that the severity information associated with the upcoming weather event within the one or more areas is greater than the second threshold comprises: identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event, in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.

 Claim 4, Riland as modified discloses the method of Claim 3, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.)[see at least p0088]. 


Claim 5, Riland discloses the method of claim 1, but does not specifically disclose further comprising: analyzing sensor information obtained from the initial UAV inspection to identify, as the subset of the properties, ones of the properties that are to be inspected in more detail.
	However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. In yet other implementations, the updating of the database with the field data may include iterative updating of the database at pre-determined time intervals; the system described herein may receive data from one or more sources that indicate an imminent or recent disaster. Such sources may include feeds from weather systems, or cable and/or television networks, or may include preliminary reports from field agents, individuals, and/or first response teams in the affected area. A potential geographic area that may be affected by the disaster event is identified and a set of event characteristics pertaining to the particular event are also identified; in certain parts within the geographic area, the resultant damage could be to the roof systems, and in certain other parts, the resultant damage could be to HVAC systems. In yet other parts, the damage could be to the walls of the residential or commercial property. Additionally, the degree and extent of damage inflicted in different parts of the targeted geographic area may vary depending on the size of the hail, the duration of the hailstorm, and the wind velocity. Field data collected will be customized to account for these varying factors [see at least Fig 6, p0011, p0103 – 0105].  Also teaching in Fig 8B, the map view 815 may provide an interactive map of the target geographic area. The grid view 820 may provide an interactive map of the target geographic area based on an interactive grid. In some implementations the grid may include the geographic area from which field data is available. In some implementations the grid may comprise all addresses in the geographic area, and the attributes may be assigned to each grid. The interactive map may include conventional features such as a zoom option 845, an ability to select a portion of the interactive map by tracing a boundary of the desired region (e.g., with a mouse, with a finger in a touch sensitive screen), an ability to click at a point on the interactive map to display additional information related to the point, and so forth [see at least Fig 8B, p0117].

Therefore, it would have been obvious to modify Riland to include analyzing sensor information obtained from the initial UAV inspection to identify, as the subset of the properties, ones of the properties that are to be inspected in more detail,  in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.






	
Claim 6, Riland discloses the method of claim 5, but does not specifically disclose wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
	However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. Another aspect of the technology disclosed is an implementation of a system to realize one or more of the following advantages. The system can learn from past field and weather observations to suggest specific data retrieval by field personnel; A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0011, p0017, p0066].
Therefore, it would have been obvious to modify Riland to include wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage, in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.


Claim 7, Riland discloses the method of claim 6, but does not specifically disclose further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail.
However, Battcher discloses communication and monitoring process environment 100 in optional combination with one or more weather data systems 130 [see Claim 6 above for database created by sensor data] The process environment 100 includes input of field data 110, and one or more client devices 140. The process environment 100 also includes a central command 120 that allows for communication between various components of the process environment 100. The user driven field data entry could be done in one of many embodiments, including a menu and icon driven approach to enable field personnel to provide reports on incidents and disaster, including classifying the type and scale of disaster, assessing victims and/or casualties, estimating the extent and type of physical damage, uploading photos, videos, audio, text, and other documents, and making recommendations to prioritize the response. In some implementations, the menu and icon driven approach may also be enhanced to provide menus and icons of a generic nature, and also those customized for a particular type of disaster. In some other implementations, the menus and icons may be presented in an interactive manner wherein a particular input into a field data value prompts a further enquiry from the system; in some implementations, the field personnel may be allowed to create data entry fields to enter specific kinds of data. In all such intelligent implementations, the systems may generate a field for data entry based on a learning model from previous field reports. Various implementations of data entry methods could include mobile applications on mobile devices [see fig 1 and p0070 – p0073]
Therefore, it would have been obvious to modify Riland to include further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail, providing specific area requesting specific data.

Claim 10, Riland discloses the method of claim 1, but does not specifically disclose further comprising: generating jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or a geofence boundary representing a geospatial boundary in which a UAV of the UAVs performing an inspection is limited.
However, Battcher discloses a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below].

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify Riland to include wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited, in order to enhance planning and resources which more specific information by the UAV and mapping details. 


Claim 11, Riland discloses a non-transitory computer storage medium storing instructions operable to cause one or more processors to: determine an upcoming weather event and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of upcoming weather events; [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS]

determine that a likelihood of damage associated with the upcoming weather event in the one or more areas is greater than a first threshold using machine learning models trained on historical weather event information [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]; and
Riland does not specifically teach: 
based on the likelihood of damage being greater than the first threshold, determine, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on severity information associated with the upcoming weather event within the one or more areas being greater than a second threshold;
perform, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and perform, subsequent to the initial UAV inspection, the detailed UAV inspections of the ones subset of the properties.
However, Battcher discloses a system and method relating to information gathering of event characteristics pertaining to weather related events and correlating these to available data from weather reporting systems; and an interactive map of the target geographic area may include one or more of a satellite image, an aerial image, a street view, topographic view. In some implementations the aerial image may be based on image data from one or more of a fixed wing aircraft, a rotating wing aircraft, an unmanned aerial vehicle ("UAV") such as a drone, and a balloon (e.g., a weather balloon). 
	For the recitation, determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold [see at least p0095 - p0100, p0127 – 0130, Figs 5, 6 and 9D - FIG. 5 illustrates a block diagram of an example communication and monitoring process environment. At step 500, a potential event is identified. At step 510, raw weather data is received. For instance, the central command module 120 may receive raw weather data from one or more weather data systems 130 or other independent sources that indicate an imminent or recent disaster. The data synthesis module 200 identifies a potential geographic area that may be affected by the disaster event;  Also, for example, a threshold may be determined and the number of field data points may be compared to the threshold to determine the confidence level. For example, if more than a thousand field data points are available, then the target geographic area may be associated with a high confidence level. As another example, the ratio of the number of field data points and the number of potentially affected objects may determine the confidence level. For example, a high ratio may be indicative of high confidence whereas a low ration may be indicative of low confidence. ; here the Examiner uses confidence levels for threshold values such that a first threshold may be low confidence, but a higher confidence (such as medium or medium high) could be a second threshold];
Further Battcher disclosing,  performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below teaching starting with a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; 

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale



Therefore, it would have been obvious to modify Riland to include based on the likelihood of damage being greater than the first threshold, determine, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on severity information associated with the upcoming weather event within the one or more areas being greater than a second threshold; perform, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and perform, subsequent to the initial UAV inspection, the detailed UAV inspections of the ones subset of the properties, in order to enhance planning and resources which more specific information by the UAV and mapping details. 

Claim 12, Riland as modified discloses the non-transitory computer storage medium of claim 11, wherein, to determine the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events the instructions, when executed by the one or more processors, cause the one or more processors to: parse one or more content items maintained by a governmental entity associated with weather events. 
Riland discloses  the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; receiving historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126]. 

Claim 13, Riland discloses the non-transitory computer storage medium of claim 11, wherein the instructions are operable to cause the one or more processors to:
determine the severity information associated with the weather event [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS];


Claim 14, Riland as modified discloses the non-transitory computer storage medium of claim 13, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake. 
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.) [see at least p0088]. 







Claim 15, Riland discloses the non-transitory computer storage medium of claim 11, wherein the instructions are operable to cause one or more processors to but does not specifically disclose: analyze sensor information obtained from the initial UAV inspection to identify, as the determined subset of the properties, ones of the properties that are to be inspected in more detail.
However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. In yet other implementations, the updating of the database with the field data may include iterative updating of the database at pre-determined time intervals; the system described herein may receive data from one or more sources that indicate an imminent or recent disaster. Such sources may include feeds from weather systems, or cable and/or television networks, or may include preliminary reports from field agents, individuals, and/or first response teams in the affected area. A potential geographic area that may be affected by the disaster event is identified and a set of event characteristics pertaining to the particular event are also identified; in certain parts within the geographic area, the resultant damage could be to the roof systems, and in certain other parts, the resultant damage could be to HVAC systems. In yet other parts, the damage could be to the walls of the residential or commercial property. Additionally, the degree and extent of damage inflicted in different parts of the targeted geographic area may vary depending on the size of the hail, the duration of the hailstorm, and the wind velocity. Field data collected will be customized to account for these varying factors [see at least Fig 6, p0011, p0103 – 0105].  Also teaching in Fig 8B, the map view 815 may provide an interactive map of the target geographic area. The grid view 820 may provide an interactive map of the target geographic area based on an interactive grid. In some implementations the grid may include the geographic area from which field data is available. In some implementations the grid may comprise all addresses in the geographic area, and the attributes may be assigned to each grid. The interactive map may include conventional features such as a zoom option 845, an ability to select a portion of the interactive map by tracing a boundary of the desired region (e.g., with a mouse, with a finger in a touch sensitive screen), an ability to click at a point on the interactive map to display additional information related to the point, and so forth [see at least Fig 8B, p0117].

Therefore, it would have been obvious to modify Riland to include analyzing sensor information obtained from the initial UAV inspection to identify, as the subset of the properties, ones of the properties that are to be inspected in more detail,  in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.






Claim 16,  Riland discloses a non-transitory computer storage medium of claim 15, but does not specifically disclose wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
	However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. Another aspect of the technology disclosed is an implementation of a system to realize one or more of the following advantages. The system can learn from past field and weather observations to suggest specific data retrieval by field personnel; A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0011, p0017, p0066].
Therefore, it would have been obvious to modify Riland to include wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage, in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.




Claim 17, Riland discloses the non-transitory computer storage medium of claim 16, but does not specifically disclose wherein the instructions are operable to cause the one or more processors to: generate a user interface that includes the obtained sensor information; and receive user input specifying assignments of the properties that are to be inspected in more detail.
	
However, Battcher discloses communication and monitoring process environment 100 in optional combination with one or more weather data systems 130 [see Claim 6 above for database created by sensor data] The process environment 100 includes input of field data 110, and one or more client devices 140. The process environment 100 also includes a central command 120 that allows for communication between various components of the process environment 100. The user driven field data entry could be done in one of many embodiments, including a menu and icon driven approach to enable field personnel to provide reports on incidents and disaster, including classifying the type and scale of disaster, assessing victims and/or casualties, estimating the extent and type of physical damage, uploading photos, videos, audio, text, and other documents, and making recommendations to prioritize the response. In some implementations, the menu and icon driven approach may also be enhanced to provide menus and icons of a generic nature, and also those customized for a particular type of disaster. In some other implementations, the menus and icons may be presented in an interactive manner wherein a particular input into a field data value prompts a further enquiry from the system; in some implementations, the field personnel may be allowed to create data entry fields to enter specific kinds of data. In all such intelligent implementations, the systems may generate a field for data entry based on a learning model from previous field reports. Various implementations of data entry methods could include mobile applications on mobile devices [see fig 1 and p0070 – p0073]
Therefore, it would have been obvious to modify Riland to include further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail, providing specific area requesting specific data.

Claim 20, Riland discloses the non-transitory computer storage medium of claim 11, but does not specifically disclose wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited.
However, Battcher discloses a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below].

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify Riland to include wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited, in order to enhance planning and resources which more specific information by the UAV and mapping details. 

Claim 21, Riland discloses a system comprising:
one or more computer systems including a job determination engine and a weather event determination engine, wherein the weather event determination engine is configured to determine an upcoming weather event and one or more areas expected to be affected by the upcoming weather event based on outputs from a plurality of sensors monitoring features of weather events, [see p0021 – p0024-  UTILITY RESOURCE ASSET MANAGEMENT SYSTEM (“URAMS”) as disclosed herein transforms current (i.e., real-time and/or near real-time) and historical weather, terrain, fixed asset, and mobile asset data via URAMS components into dynamic response plans and/or optimized resource allocation output. Some implementations of URAMS provide Weather Threat Services and/or Analytics for Utilities, and although such implementations are provided herein, it is to be understood that URAMS may be applied across a variety of industries and not just for Utilities. URAMS integrates weather data, utility asset data and other dependent variables to develop an application that can predict and visualize the threat of a severe weather event as it comes through a service territory of interest. Alerting and advanced predictive analytical capabilities are included to best assess the impact of the storm on the utilities assets within the path of the incoming severe weather. URAMS can utilize a variety of damage prediction models, and has options for varying levels of integration of a given model into the URAMS system, such that a particular utility or service can utilize a proprietary model in conjunction with URAMS]
determine that a likelihood of damage associated with the upcoming weather event in the one or more areas is greater than a first threshold using machine learning models trained on historical weather event information, [see at least p0044 and p0115 – URAMS implementations may utilize a variety of components to generate threat metrics, including statistical components and/or models, artificial intelligence (AI) and/or like machine learning components and/or algorithms, and/or advanced statistical components and/or models to predict threat impact, and provide objective threat analytics based on real-time combination of information to aide decision makers; in some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. The criteria for setup can include the damage prediction, the time/days ahead, the confidence levels and/or the geographic regions the alert is enabled for]; and
Riland does not specifically disclose:
determine that severity information associated with the upcoming weather event within the one or more areas is greater than a second threshold based on the likelihood of damage being greater than the first threshold, and 
determine properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold prior to the upcoming weather event, and wherein the job determination engine is configured to generate one or more flight plans for at least one of the UAVs to navigate to perform detailed UAV inspections of a subset of the properties identified based on an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold.
However, Battcher discloses a system and method relating to information gathering of event characteristics pertaining to weather related events and correlating these to available data from weather reporting systems; and an interactive map of the target geographic area may include one or more of a satellite image, an aerial image, a street view, topographic view. In some implementations the aerial image may be based on image data from one or more of a fixed wing aircraft, a rotating wing aircraft, an unmanned aerial vehicle ("UAV") such as a drone, and a balloon (e.g., a weather balloon). 
	For the recitation, determining, prior to the upcoming weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold [see at least p0095 - p0100, p0127 – 0130, Figs 5, 6 and 9D - FIG. 5 illustrates a block diagram of an example communication and monitoring process environment. At step 500, a potential event is identified. At step 510, raw weather data is received. For instance, the central command module 120 may receive raw weather data from one or more weather data systems 130 or other independent sources that indicate an imminent or recent disaster. The data synthesis module 200 identifies a potential geographic area that may be affected by the disaster event;  Also, for example, a threshold may be determined and the number of field data points may be compared to the threshold to determine the confidence level. For example, if more than a thousand field data points are available, then the target geographic area may be associated with a high confidence level. As another example, the ratio of the number of field data points and the number of potentially affected objects may determine the confidence level. For example, a high ratio may be indicative of high confidence whereas a low ration may be indicative of low confidence. ; here the Examiner uses confidence levels for threshold values such that a first threshold may be low confidence, but a higher confidence (such as medium or medium high) could be a second threshold];
Further Battcher disclosing,  performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below teaching starting with a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; 

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale

Therefore, it would have been obvious to modify Riland to include, determine that severity information associated with the upcoming weather event within the one or more areas is greater than a second threshold based on the likelihood of damage being greater than the first threshold, and determine properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs) based on the severity information being greater than the second threshold prior to the upcoming weather event, and wherein the job determination engine is configured to generate one or more flight plans for at least one of the UAVs to navigate to perform detailed UAV inspections of a subset of the properties identified based on an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold,  in order to enhance planning and resources which more specific information by the UAV and mapping details. 

Claim 22, Riland as modified discloses the system of claim 21, wherein to determine the upcoming weather event and the one or more areas expected to be affected by the upcoming weather event based on the outputs from the plurality of sensors monitoring features of weather events, the weather event determination engine is configured to: U.S. Patent Application Serial No. 15/852,504Page 8 of 12 Reply responsive to Office Action dated March 25, 2021 Reply dated: July 20, 2021 parse one or more content items maintained by a governmental entity associated with weather events.
Riland discloses the URAMS system which provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database receiving historical weather (e.g., from a weather feed, historical database, and/or the like) for the given region, wherein the historical weather data comprises at least one of: historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.; receiving historical fixed-location utility asset functionality data (from, by way of non-limiting example, a utility's database, a geographic record, governmental and/or municipal database, and/or the like) for the given region [see p0088 and p0126]. 


Claim 23,  Riland discloses the method of claim 21, but does not specifically disclose wherein determining that the severity information associated with the upcoming weather event within the one or more areas is greater than the second threshold comprises.
However, it does teach   in some implementations, the at least one target geographic area may be obtained from a weather data system. The weather data system may include one or more of a Doppler radar weather system, pulse-Doppler radar weather system, and a weather data provider vendor. In some implementations, the at least one target geographic area may be obtained from a social media platform; one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; Additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map [see at least p0008 – 0009,0066]; 
Also teaching identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event [see at least p0066, 0153 -  one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; As more data is received, from the field and optionally from independent weather data systems, the preliminary map is filled in with augmented details. A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0066, 0153]. 
Therefore, it would have been obvious to modify Riland to include  wherein determining that the severity information associated with the upcoming weather event within the one or more areas is greater than the second threshold comprises: identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event, in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.

Claim 24, Riland as modified discloses system of claim 23, wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
Riland discloses identifying which assets are at risk, predicting the extent of damage of the assets at risk, identifying customers with potential to be affected by the forecasted severe weather and/or asset damage, planning and managing workforce and inventory of material critical for restoration efforts, and supporting mutual assistance decisions with relevant information [see p0023]; URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region; historical storm data including storm type (rain storms, snow storms, etc.) and storm attributes (wind speed, precipitation, lightning strikes, intensity, etc.); and historic natural disaster data including hurricane data, tornado data, earthquake data, flood data, etc.) [see at least p0088]. 


Claim 25, Riland discloses the system of claim 21, but does not specifically disclose wherein, the job determination engine is configured to: analyze sensor information obtained from the initial UAV inspection to identify, as the subset of the properties, ones of the properties that are to be inspected in more detail.
However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. In yet other implementations, the updating of the database with the field data may include iterative updating of the database at pre-determined time intervals; the system described herein may receive data from one or more sources that indicate an imminent or recent disaster. Such sources may include feeds from weather systems, or cable and/or television networks, or may include preliminary reports from field agents, individuals, and/or first response teams in the affected area. A potential geographic area that may be affected by the disaster event is identified and a set of event characteristics pertaining to the particular event are also identified; in certain parts within the geographic area, the resultant damage could be to the roof systems, and in certain other parts, the resultant damage could be to HVAC systems. In yet other parts, the damage could be to the walls of the residential or commercial property. Additionally, the degree and extent of damage inflicted in different parts of the targeted geographic area may vary depending on the size of the hail, the duration of the hailstorm, and the wind velocity. Field data collected will be customized to account for these varying factors [see at least Fig 6, p0011, p0103 – 0105].  Also teaching in Fig 8B, the map view 815 may provide an interactive map of the target geographic area. The grid view 820 may provide an interactive map of the target geographic area based on an interactive grid. In some implementations the grid may include the geographic area from which field data is available. In some implementations the grid may comprise all addresses in the geographic area, and the attributes may be assigned to each grid. The interactive map may include conventional features such as a zoom option 845, an ability to select a portion of the interactive map by tracing a boundary of the desired region (e.g., with a mouse, with a finger in a touch sensitive screen), an ability to click at a point on the interactive map to display additional information related to the point, and so forth [see at least Fig 8B, p0117].

Therefore, it would have been obvious to modify Riland to include analyzing sensor information obtained from the initial UAV inspection to identify, as the subset of the properties, ones of the properties that are to be inspected in more detail,  in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.



Claim 26, Riland discloses the system of claim 25, wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage.
However, Battcher discloses the database may be updated with field data including automated receipt and update of data, including data from field deployed remote sensors, cartographic cameras, aerial reconnaissance systems, or satellite images. Another aspect of the technology disclosed is an implementation of a system to realize one or more of the following advantages. The system can learn from past field and weather observations to suggest specific data retrieval by field personnel; A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0011, p0017, p0066].
Therefore, it would have been obvious to modify Riland to include wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage, in order to efficiently validate and process property damage claims, insurance companies, state and federal agencies, and/or other organizations, need to verify both the geographical boundary of the affected area, and the type and extent of damage to individual properties within the area.



Claim 27, Riland discloses the system of claim 26, but does not specifically disclose wherein the job determination engine is further configured to: generate a user interface that includes the obtained sensor information, and receive user input specifying assignments of the properties that are to be inspected in more detail.
However, Battcher discloses communication and monitoring process environment 100 in optional combination with one or more weather data systems 130 [see Claim 6 above for database created by sensor data] The process environment 100 includes input of field data 110, and one or more client devices 140. The process environment 100 also includes a central command 120 that allows for communication between various components of the process environment 100. The user driven field data entry could be done in one of many embodiments, including a menu and icon driven approach to enable field personnel to provide reports on incidents and disaster, including classifying the type and scale of disaster, assessing victims and/or casualties, estimating the extent and type of physical damage, uploading photos, videos, audio, text, and other documents, and making recommendations to prioritize the response. In some implementations, the menu and icon driven approach may also be enhanced to provide menus and icons of a generic nature, and also those customized for a particular type of disaster. In some other implementations, the menus and icons may be presented in an interactive manner wherein a particular input into a field data value prompts a further enquiry from the system; in some implementations, the field personnel may be allowed to create data entry fields to enter specific kinds of data. In all such intelligent implementations, the systems may generate a field for data entry based on a learning model from previous field reports. Various implementations of data entry methods could include mobile applications on mobile devices [see fig 1 and p0070 – p0073]
Therefore, it would have been obvious to modify Riland to include further comprising: generating a user interface data that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail, providing specific area requesting specific data.

Claim 30, Riland discloses the system of claim 21, but does not specifically disclose wherein the job determination engine is further configured to: generate jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited.	
However, Battcher discloses a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below].

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify Riland to include wherein the instructions, when executed by the one or more processors, cause the one or more processors to: generate jobs for the detailed inspections of the subset of the properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited, in order to enhance planning and resources which more specific information by the UAV and mapping details. 







Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Battcher  (US 20140245210) and Speasl (US 20160364989).

Claim 8, Riland as modified discloses the method of claim 1, wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information being greater than the second threshold comprises:
 [see Battcher – Claim 1 above teaching see FIG. 5 illustrates a block diagram of an example communication and monitoring process environment. At step 500, a potential event is identified. At step 510, raw weather data is received. For instance, the central command module 120 may receive raw weather data from one or more weather data systems 130 or other independent sources that indicate an imminent or recent disaster. The data synthesis module 200 identifies a potential geographic area that may be affected by the disaster event;  Also, for example, a threshold may be determined and the number of field data points may be compared to the threshold to determine the confidence level. For example, if more than a thousand field data points are available, then the target geographic area may be associated with a high confidence level. As another example, the ratio of the number of field data points and the number of potentially affected objects may determine the confidence level. For example, a high ratio may be indicative of high confidence whereas a low ration may be indicative of low confidence. ; here the Examiner uses confidence levels for threshold values such that a first threshold may be low confidence, but a higher confidence (such as medium or medium high) could be a second threshold [see at least p0095 - p0100, p0127 – 0130, Figs 5, 6 and 9D]. 
Further Battcher teaching performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below teaching starting with a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; 

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale





Neither Riland nor Battcher disclose accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types described herein as cameras that can be used by the UAV 100. The base module may also include robotic arms, clamps, arresting cables, nets or magnets to assist UAVs 100 with takeoff and landing. The UAV 100 may receive from the base module 105 navigation, collision avoidance, weather, re-tasking of objectives and missions [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].
Therefore, it would have been obvious to modify Riland as modified, to include access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determine based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	



Claim 18, Riland as modified by Battcher discloses the non-transitory computer storage medium of claim 11, wherein, to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information being greater than the second threshold, the instructions, when executed by the one or more processors, cause the one or more processors to [see Claim 3 above where Battcher discloses in some implementations, the at least one target geographic area may be obtained from a weather data system. The weather data system may include one or more of a Doppler radar weather system, pulse-Doppler radar weather system, and a weather data provider vendor. In some implementations, the at least one target geographic area may be obtained from a social media platform; one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; Additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map [see at least p0008 – 0009,0066]; 
Also teaching identifying a type of the upcoming weather event along with the severity information associated with the upcoming weather event [see at least p0066, 0153 -  one or more systems may be configured to receive signals from an independent weather data system about a current, imminent or potential disaster and identify a target geographic area based on these signals. Additional information and data about event characteristics may be received from one or more clients and vendors within the target area; As more data is received, from the field and optionally from independent weather data systems, the preliminary map is filled in with augmented details. A preliminary map of a target area morphs into an augmented map representing the scope and dimension of the disaster. The extent of physical damage to property may then be directly observed from the collected field data and/or inferred from available statistical and technical data about the extent and type of damage from a disaster of given scope and dimension [see at least p0066, 0153]. 


Neither Riland nor Battcher disclose access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and
determine, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types described herein as cameras that can be used by the UAV 100. The base module may also include robotic arms, clamps, arresting cables, nets or magnets to assist UAVs 100 with takeoff and landing. The UAV 100 may receive from the base module 105 navigation, collision avoidance, weather, re-tasking of objectives and missions [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].
Therefore, it would have been obvious to modify Riland as modified, to include access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determine based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	







Claim 28,  Riland as modified by Battcher discloses the system of claim 21, wherein, to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information being greater than the second threshold, the weather event determination engine is configured to: [see Battcher – Claim 1 above teaching see FIG. 5 illustrates a block diagram of an example communication and monitoring process environment. At step 500, a potential event is identified. At step 510, raw weather data is received. For instance, the central command module 120 may receive raw weather data from one or more weather data systems 130 or other independent sources that indicate an imminent or recent disaster. The data synthesis module 200 identifies a potential geographic area that may be affected by the disaster event;  Also, for example, a threshold may be determined and the number of field data points may be compared to the threshold to determine the confidence level. For example, if more than a thousand field data points are available, then the target geographic area may be associated with a high confidence level. As another example, the ratio of the number of field data points and the number of potentially affected objects may determine the confidence level. For example, a high ratio may be indicative of high confidence whereas a low ration may be indicative of low confidence. ; here the Examiner uses confidence levels for threshold values such that a first threshold may be low confidence, but a higher confidence (such as medium or medium high) could be a second threshold [see at least p0095 - p0100, p0127 – 0130, Figs 5, 6 and 9D]. 
Further Battcher teaching performing, subsequent to the upcoming weather event, an initial UAV inspection of the properties determined based on the severity information being greater than the second threshold to identify a subset of the properties for which to perform detailed UAV inspections; and performing, subsequent to the initial UAV inspection, the detailed UAV inspections of the subset of the determined properties [see at least p0067, 0068, p0153, p0156 – 0163 and see  Fig 16 below teaching starting with a high level map where damage took place and providing another map once damage is determined to an object on the first map - additional embodiments may be directed to methods and apparatus related to representing damage related attributes. A target geographic area potentially affected by an event may be identified. An interactive map of the target geographic area may be identified. A selectable option for selection of at least one attribute may be provided, the at least one attribute including one or more of at least one radar characteristic based on data from weather radar, at least one event characteristic based on field data, data related to one or more objects in the target geographic area, at least one damage characteristic identifying potential damage to a given object, a damage likelihood, a damage level, and a confidence level associated with the damage assessment and indicative of confirmation of the field data. The selection of the at least one attribute may be identified. The selected at least one attribute may be provided with the interactive map;  providing a damage assessment report. A geographic area potentially affected by an event may be identified. One or more objects in the geographic area may be identified. An aerial image of the one or more objects may be displayed via an interactive graphic display on a computing device. An option to select a given object of the one or more objects in the aerial image may be provided. Selection of the given object may be identified. A damage assessment report for the given object may be provided, the damage assessment report including image data from an aerial vehicle, and at least one damage characteristic for the given object based on the image data, the at least one damage characteristic identifying potential damage to the given object based on the event; 

    PNG
    media_image1.png
    552
    467
    media_image1.png
    Greyscale


Neither Riland nor Battcher disclose accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware, that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types described herein as cameras that can be used by the UAV 100. The base module may also include robotic arms, clamps, arresting cables, nets or magnets to assist UAVs 100 with takeoff and landing. The UAV 100 may receive from the base module 105 navigation, collision avoidance, weather, re-tasking of objectives and missions [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].
Therefore, it would have been obvious to modify Riland as modified, to include access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determine based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	













Claims 9, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 20160343093) in view of Battcher  (US 20140245210) and Speasl (US 20160364989), further in view of Garcia - Gabin (US 20170349279) (hereinafter referred to as GG).

Claim 9, Riland as modified discloses the method of claim 8, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 



Claim 19, Riland as modified discloses the non-transitory computer storage medium of claim 18, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
	However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 






Claim 29, Riland as modified discloses the system of claim 28, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
	However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Riland as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 


Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner would like to thank the Attorney of Record for the informative and pleasant interview. As the Attorney explained, the instant application discloses an unmanned aerial vehicle which can produce a high level inspection of an area (such as a reconnaissance mission) which then once the data determines a more “specific area” or subset of an area which will need another inspection to determine the extent or severity of damage.  
	The Examiner uses Battcher for that teaching, and unfortunately the Examiner did not find any allowable subject matter, and thereby this is a Final Action. 
However, any inquiry concerning this communication or earlier communications from the examiner, please reach out  to RENEE MARIE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on M- F 8:30 am - 5 pm.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							RENEE M. LAROSE
Examiner
Art Unit 3664


/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664